

Exhibit 10.1



FOURTH AMENDMENT TO
CREDIT AGREEMENT
THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (“Amendment”) is dated as of April 13,
2015, by and among FASTENAL COMPANY, a Minnesota corporation (“Borrower”), the
undersigned “Lenders” parties to the Credit Agreement herein defined, and WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association (in its
individual capacity, “Wells Fargo,” and in its administrative agent capacity for
the Lenders, “Administrative Agent”). Capitalized terms used but not defined in
this Amendment have the meanings given to them in the Credit Agreement.
RECITALS:
WHEREAS, Borrower, Administrative Agent and the “Lenders” referred to therein
are parties to that certain Credit Agreement dated as of December 13, 2012 (as
the same may be amended in writing and in effect from time to time, the “Credit
Agreement”), pursuant to which Lenders have agreed to make loans and other
financial accommodations available to the Borrower; and
WHEREAS, the Borrower has requested and the Required Lenders are willing to
agree to certain modifications to the Credit Agreement, all subject and pursuant
to the terms and conditions stated herein;
NOW, THEREFORE, the parties hereby agree to amend the Credit Agreement as
follows:
1.Definitions. The following definitions in Section 1.1 of the Credit Agreement
are hereby amended by adding the following definitions or, as applicable,
deleting them in their entirety and substituting the following therefor:
“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Average Utilization:
 
 
 
Revolving Credit Loans
Pricing Level
Average
Utilization
Commitment
Fee
LIBOR +
Floating Rate +
I
20% or more
0.10%
1.00%
1.00%
II
Less than 20%
0.125%
1.00%
1.00%

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) fifteen (15) Business Days after the end of such
fiscal quarter of the Borrower; provided that (a) the Applicable Margin shall be
based on Pricing Level I until the first Calculation Date occurring after the
Closing Date and, thereafter the Pricing Level shall be determined by reference
to the Average Utilization as of the last day of the most recently ended fiscal
quarter of the Borrower preceding the applicable Calculation Date. The
Applicable Margin shall be effective from one Calculation Date until the next
Calculation Date. Any adjustment in the Applicable Margin shall be applicable to
all Extensions of Credit then existing or subsequently made or issued.





4831-7157-3539 v6

--------------------------------------------------------------------------------



“Continuing Directors” means, during any period of 24 consecutive months after
the Closing Date, individuals (i) who were members of the board of directors (or
equivalent governing body) of the Borrower at the beginning of such 24 month
period, or (ii) whose election or nomination for election to the board of
directors (or equivalent governing body) of the Borrower was approved by a vote
of a majority of the then Continuing Directors.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.


“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the United Nations Security Council available at
http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (c) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (d) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, or (e) (i) an agency of the government of a Sanctioned
Country, (ii) an organization controlled by a Sanctioned Country, or (iii) a
person resident in a Sanctioned Country, to the extent subject to a sanctions
program administered by OFAC.


“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to the
account of the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof and (b) as to all Revolving
Credit Lenders, the aggregate commitment of all Revolving Credit Lenders to make
Revolving Credit Loans, as such amount may be modified at any time or from time
to time pursuant to the terms hereof. The aggregate Revolving Credit Commitment
of all the Revolving Credit Lenders shall be $400,000,000.


2.    Conditions to Extension of Credit – Patriot Act. Section 5.1(e)(iii) of
the Credit Agreement is hereby deleted and replaced with the following:
(e)     PATRIOT Act. The Borrower and each of the Credit Parties shall have
provided to the Administrative Agent and the Lenders the documentation and other
information requested by the Administrative Agent in order to comply with
requirements of the PATRIOT Act, applicable “know your customer” and anti-money
laundering rules and regulations.


3.    OFAC – Anti-Terrorism Laws. Section 6.18 of the Credit Agreement is hereby
deleted and replaced with the following:
Section 6.18     Anti-Terrorism; Anti-Money Laundering. No Credit Party nor any
of its Subsidiaries or, to their knowledge, any of their Related Parties (i) is
an “enemy” or an “ally of the enemy” within the meaning of Section 2 of the
Trading with the Enemy Act of the United States (50 U.S.C. App. §§ 1 et seq.),
as amended, (ii) is in violation of (A) the Trading with the Enemy Act, as

4831-7157-3539 v6
2

--------------------------------------------------------------------------------



amended, (B) any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (C) the PATRIOT Act
(collectively, the “Anti-Terrorism Laws”), (iii) is a Sanctioned Person, (iv)
has more than 10% of its assets in Sanctioned Countries, or (v) derives more
than 10% of its operating income from investments in, or transactions with
Sanctioned Persons or Sanctioned Countries. No part of the proceeds of any
Extension of Credit hereunder will be unlawfully used directly or indirectly by
Borrower or Guarantors to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country, or in any other manner that will result in any violation by any Person
(including any Lender, the Arranger, the Administrative Agent, the Issuing
Lender or the Swingline Lender) of any Anti-Terrorism Laws.


4.    Financial Covenants. Section 8.10 of the Credit Agreement is hereby
deleted and replaced by the following:
Section 8.10 Financial Covenants.


(a)    Consolidated Total Leverage Ratio. As of the last day of any fiscal
quarter, permit the Consolidated Total Leverage Ratio to be greater than 1.75 to
1.00.


(b)    Minimum Consolidated EBITDA. As of the last day of any fiscal quarter,
permit Consolidated EBITDA for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date to be less than
$400,000,000.
5.    Schedules. Schedule 6.3 - Subsidiaries and Capitalization attached to the
Credit Agreement is hereby deleted and replaced by Schedule 6.3 attached to this
Amendment, with an effective date as of the date of this Amendment.
6.    Compliance Certificate. The Compliance Certificate attached as Exhibit F
hereto replaces and supersedes the Compliance Certificate previously attached to
the Credit Agreement and all references in the Credit Agreement shall refer to
the Compliance Certificate attached to this Amendment.
7.    No Other Changes. Except as explicitly amended by this Amendment, all of
the terms and conditions of the Credit Agreement remain in full force and
effect.
8.    Conditions Precedent/Subsequent. This Amendment shall be effective when
the Administrative Agent shall have received an original hereof duly executed by
all the Borrower, the Administrative Agent and the Required Lenders, together
with each of the following, each in substance and form acceptable to the
Administrative Agent in its sole discretion:
a)    Officer’s Certificates from the Borrower and each Guarantor;
b)    an Amended and Restated Revolving Note in favor of Wells Fargo in the
maximum principal amount of $387,500,000 (the “Amended Revolving Note”); and
c)    such other documents and agreements referenced in or required by this
Amendment, or as otherwise required by the Administrative Agent in its
reasonable discretion.
9.    Representations and Warranties. Except as explicitly amended by this
Amendment, Borrower reaffirms that each of the Representations and Warranties
contained in the Credit Agreement is

4831-7157-3539 v6
3

--------------------------------------------------------------------------------



true and correct on and as of the date hereof as though made on and as of such
date, except to the extent that such representations and warranties relate
solely to an earlier date; and without limiting the forgoing, represent and
warrant that the Credit Agreement, this Amendment, the Amended Revolving Note
and each of the other Loan Documents constitute the continuing legal, valid and
binding obligations of the Borrower enforceable against the Borrower in
accordance with their respective terms, not subject to any existing defense,
counterclaim or right of setoff by the Borrower, and to the extent that any such
defense, counterclaim and/or setoff exists, each of the same are hereby
absolutely and forever waived and released.
10.    Release. Borrower and each of the undersigned Guarantors hereby
absolutely and unconditionally releases and forever discharges Administrative
Agent and each Lender, and each of their respective participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, that either Borrower or such Guarantor
has had, now has or has made claim to have against any such person for or by
reason of any act, omission, matter, cause or thing whatsoever arising out of,
related to or concerning the Credit Agreement or any Loan Documents from the
beginning of time to and including the date of this Amendment, whether such
claims, demands and causes of action are matured or unmatured or known or
unknown.
11.    Miscellaneous. Except as amended hereby, the Credit Agreement remains in
full force and effect in accordance with its original terms. Signature pages to
this Amendment may be executed in any number of counterparts and by facsimile or
email (PDF) transmission, all of which taken together shall constitute one and
the same instrument.
[Signature Page Follows]

4831-7157-3539 v6
4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.


FASTENAL COMPANY, as the Borrower


By:
 
/s/ Daniel L. Florness
Name:
 
Daniel L. Florness
Its:
 
Chief Financial Officer





WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and a Lender


By:
 
/s/ Cynthia S. Goplen
Name:
 
Cynthia S. Goplen
Its:
 
Vice President

    


MERCHANTS BANK, N.A., as a Lender


By:
 
/s/ Jeffrey G. Myers
Name:
 
Jeffrey G. Myers
Its:
 
Vice President








[Signature Page to Fourth Amendment to Credit Agreement Dated as of April 13,
2015]

--------------------------------------------------------------------------------



GUARANTORS' CONSENT, REAFFIRMATION AND GENERAL RELEASE




Each of the undersigned guarantors of all indebtedness of FASTENAL COMPANY to
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent for the Lender
Parties under the Credit Agreement dated as of December 13, 2012, hereby: (i)
consents to the foregoing Amendment; (ii) reaffirms its obligations under its
respective Guaranty; (iii) reaffirms its waivers of each and every one of the
defenses to such obligations as set forth in its respective Guaranty; (iv)
reaffirms that its obligations under its respective Guaranty are separate and
distinct from the obligations of any other party under said Credit Agreement and
the other Loan Documents described therein; and (v) agrees to join in and be
bound by all of the terms and provisions of the General Release contained in
Paragraph 10 thereof.


FASTENAL COMPANY PURCHASING, as a Guarantor


    
By:
 
/s/ Daniel L. Florness
Name:
 
Daniel L. Florness
Its:
 
Chief Financial Officer



FASTENAL IP COMPANY, as a Guarantor,


    
By:
 
/s/ Daniel L. Florness
Name:
 
Daniel L. Florness
Its:
 
Chief Financial Officer








[Consent, Reaffirmation and Release of Guarantors --
Fourth Amendment to Credit Agreement dated as of April 13, 2015]

--------------------------------------------------------------------------------



Schedule 6.3
Jurisdictions of Organization and Qualification
Geographic Location
Subsidiary Name
Doing Business as
Year Incorporated
Jurisdiction of Incorporation
North America
 
 
 
United States
Fastenal International Holdings Company
Same
1994
Minnesota
 
Fastenal Company Purchasing
Same
1997
Minnesota
 
Fastenal Company Leasing
Same
1997
Minnesota
 
Fastenal IP Company
Same
2005
Minnesota
 
Fastenal Air Fleet, LLC
Same
2006
Minnesota
 
River Surplus and Supply, LLC
Same
2014
Minnesota
Canada
Fastenal Canada, Ltd.
Same
2008
Canada
Mexico
Fastenal Mexico Services S. de R.L. de C.V.
Same
1999
Mexico
 
Fastenal Mexico S. de R.L. de C.V.
Same
1999
Mexico
Central & South America
 
 
 
Panama
Fastenal Panama S.A.
Same
2009
Panama
 
Fastenal Latin America, S.A.
Same
2011
Panama
Brazil
Fastenal Brasil Importação, Exportação e Distribuição Ltda.
Same
2011
Brazil
 
Fastenal Brasil Participacoes Ltda.
Same
2011
Brazil
 
Fabrica Catarinense de Fixadores*
Same
2012
Brazil
Colombia
Fastenal Colombia S.A.S.
Same
2012
Colombia
Chile
Fastenal Chile SpA
Same
2013
Chile
Asia
 
 
 
 
China
Fastenal Asia Pacific Limited
Same
2003
Hong Kong, China
 
FASTCO (Shanghai) Trading Co., Ltd.
Same
2003
Shanghai, China
 
Fastenal (Shanghai) International Trading Co. Ltd.
Same
2012
Shanghai, China
 
Fastenal (Tianjin) International Trading Co. Ltd.
Same
2012
Tianjin, China
 
Fastenal (Shenzhen) International Trading Co. Ltd.
Same
2012
Shenzhen, China
India
Fastenal India Sourcing, IT and Procurement Private Ltd.
Same
2013
India
 
Fastenal India Wholesale Private Ltd.
Same
2013
India
Southeast Asia
 
 
 
Singapore
Fastenal Singapore PTE Ltd.
Same
2001
Singapore
Malaysia
Fastenal Malaysia SDN BHD
Same
2009
Malaysia
Thailand
Fastenal (Thailand) Ltd.
Same
2012
Thailand
Europe
 
 
 
 
Netherlands
Fastenal Europe, B.V.
Same
2003
The Netherlands
Hungary
Fastenal Europe, Kft.
Same
2009
Hungary
United K.
Fastenal Europe, Ltd.
Same
2010
United Kingdom
Germany
Fastenal Europe GmbH
Same
2011
Germany
Czech Rep.
Fastenal Europe, s.r.o.
Same
2011
Czech Republic
Italy
Fastenal Europe S.r.l.
Same
2011
Italy
Romania
Fastenal Europe RO S.r.l.
Same
2012
Romania
Sweden
Fastenal Europe AB
Same
2013
Sweden
Poland
Fastenal Europe Sp. z o.o.
Same
2013
Poland
Africa
 
 
 
 
South Africa
Fastenal South Africa Trading and Distribution (PTY) LTD
Same
2013
South Africa

* Note: This is a 50% joint venture engaged in manufacturing.




--------------------------------------------------------------------------------



EXHIBIT F
COMPLIANCE CERTIFICATE


To: Cindy Goplen
Wells Fargo Bank, National Association, as Administrative Agent


Date:_________________, 20___


Subject:_______________, 20___ Financial Statements


In accordance with our Credit Agreement dated as of December 13, 2012 (as
heretofore and hereafter amended, the “Credit Agreement”), attached are the
financial statements of Fastenal Company (the “Borrower”) and its Subsidiaries
as of and for, ___________ 20__ (the Reporting Date”) and the year-to-date
period then ended (the “Current Financials”) which are required to be delivered
pursuant to Section 7.1 of the Credit Agreement. All terms used in this
certificate have the meanings given in the Credit Agreement.


I certify that the Current Financials have been prepared in accordance with
GAAP, applied on a basis consistent with the accounting practices reflected in
the annual financial statements of Borrower referred to in Section 7.1(a) of the
Credit Agreement subject to year-end audit adjustments and absence of footnotes,
and present fairly in all material respects the financial condition of the
Borrower and its Subsidiaries on a Consolidated and consolidating basis as of
the date thereof.


Events of Default. (Check one):


¨ The undersigned does not have knowledge of the occurrence of a Default or
Event of Default under the Credit Agreement except as previously reported in
writing to the Lender.


¨ The undersigned has knowledge of the occurrence of a Default or Event of
Default under the Credit Agreement not previously reported in writing to the
Lender and attached hereto is a statement of the facts with respect to thereto.


Financial Covenants. I further hereby certify as follows:


1.
Consolidated Total Leverage Ratio. Pursuant to Section 8.10(a) of the Credit
Agreement, as of the Reporting Date, the Consolidated Total Leverage Ratio of
the Borrower and its Subsidiaries was ____to 1.00, which ¨ satisfies ¨ does not
satisfy the requirement that such ratio be not more than 1.75 to 1.00 as of any
fiscal quarter end.



2.
Minimum Consolidated EBITDA. Pursuant to Section 8.10(b) of the Credit
Agreement, as of the Reporting Date, the Consolidated EBITDA of the Borrower and
its Subsidiaries was $_______________, which satisfies does not satisfy the
requirement that Consolidated EBITDA be at least $400,000,000.00 for each fiscal
quarter.





--------------------------------------------------------------------------------





Attached hereto are all relevant facts in reasonable detail to evidence, and the
computations of the financial covenants referred to above. These computations
were made in accordance with GAAP.




FASTENAL COMPANY




By:_________________________
[______________]
Its:[___________]

2